Citation Nr: 1416018	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  13-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  The propriety of reduction of disability rating for service-connected asbestosis from 60 percent to 30 percent, effective July 1, 2013.

2.  Entitlement to an increased disability rating for service-connected asbestosis.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a hypoxic episode to include a cognitive disorder and a heart condition.


REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2011 and April 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In January 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

During the course of the claim, the Veteran described an inability to retain employment due to his service-connected asbestosis.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total disability rating claim based on individual unemployability (TDIU) is part of an increased rating claim when raised by the record.  Thus, the question of TDIU will be addressed as part of the claim for a higher rating.  Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed below, the issue of entitlement to compensation under 38 U.S.C. § 1151 for residuals of a hypoxic episode is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington D.C.

In October 2012 Veteran raised a claim of entitlement to an earlier effective date (EED) for the grant of service connection for asbestosis.  The claim was denied in the January 2013 rating decision.  The RO addressed this EED claim in its August 2013 statement of the case (SOC).  The Veteran filed a substantive appeal in August 2013; however, he specifically referenced only the issues of entitlement to an increased rating for asbestosis to include the propriety of the reduction and the claim for compensation under 38 U.S.C.A. § 1151; he did not refer to the EED issue.  An appeal as to the claim of entitlement to an EED for service connection for asbestosis has therefore not been perfected.   See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2013) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, said issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


FINDINGS OF FACT

1.  The Veteran was granted service connection for asbestosis in October 2010; a 60 percent disability rating was assigned, effective March 18, 2009.

2.  Following a VA examination in August 2012, the RO proposed to reduce the rating for service-connected asbestosis to 30 percent.

3.  The April 2013 rating decision and August 2013 statement of the case (SOC) were made without consideration of pertinent law and regulations.

4.  The competent medical evidence of record demonstrates forced vital capacity (FVC) to be 74 to 86 percent of predicted value and the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO) to be 54 to 73 percent of predicted value.


CONCLUSIONS OF LAW

1.  Restoration of a 60 percent disability rating for the Veteran's service-connected asbestosis is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.13, 4.71a, Diagnostic Code (DC) 6833 (2013).

2.  The criteria for the assignment of a disability rating, in excess of 60 percent, for asbestosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.31, 4.97, DC 6833 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

With respect to the rating reduction claim, as explained below, there are specific notice requirements, found in 38 C.F.R. § 3.105(e), which are applicable to reductions in ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the VCAA. The United States Court of Appeals for Veterans Claims (Court) has referred to "the canon of interpretation that the more specific trumps the general".  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("'a more specific statute will be given precedence over a more general one . . . . ") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).

In any event, as will be explained below, the Board is restoring the previously assigned 60 percent disability rating.  Any possible lack of parallel compliance with the VCAA is rendered harmless thereby.

With respect to the increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duties to notify and assist were met in this case.  Notice was provided in letter dated in March 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the evidence that has been associated with the claims file includes private and VA treatment records, and VA examination reports.

In addition, VA clinical examinations have been obtained.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Thus, the Board will proceed to a decision.

II.  Propriety of Reduction

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 250 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2013).

Here, the Veteran contends that the reduction from 60 percent to 30 percent for his service-connected asbestosis was not warranted.  He argues that the evaluation should be restored.  See, e.g., the January 2014 Board hearing transcript.

As was noted above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The Veteran must be notified at his or her last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In this case, the Veteran was informed of the proposed reduction in a January 2013 letter.  In the enclosed January 2013 rating decision, he was provided the material facts taken from an August 2012 VA medical examination report.  The rationale for the proposed rating reduction was explained.  The Veteran was further informed that he could present evidence and that he was entitled to a hearing.  He was afforded 60 days to respond.  The Veteran responded with written argument dated in January 2013.  Thereafter, the RO promulgated a rating decision in April 2013, implementing the proposed reduction, effective July 1, 2013.

Based on this history, the Board finds that the Veteran was properly notified of the proposed rating reduction, in conformity with the provisions of 38 C.F.R. § 3.105(e).  As to this issue, then, the RO properly applied the regulations concerning the procedure for notification of reduction in rating.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.

In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  38 C.F.R. § 4.13.

In an October 2010 rating decision, the Veteran was service-connected for asbestosis and assigned a 60 percent evaluation, effective March 18, 2009.  Thus, the 60 percent disability rating was not in effect for five years or more.  As such, the provisions of 38 C.F.R. § 3.344 do not apply.

In August 2012, the Veteran was afforded a VA examination as to his service-connected asbestosis.  The examiner described the Veteran's respiratory symptoms and noted that he takes theophylline 200 mg. daily and an albuterol inhaler as needed for episodes of shortness of breath.  The examiner additionally noted that the Veteran does not require outpatient oxygen therapy.  Pulmonary function testing indicated FVC at 74.4 percent of predicted and a DLCO at 63.7 percent.  The examiner observed that the DLCO most accurately reflects the Veteran's respiratory symptomatology.  The examiner additionally noted that the Veteran's asbestosis causes him to be limited to sedentary employment.

The findings of the August 2012 VA examiner formed the basis of the RO's proposal to reduce the Veteran's disability rating from 60 percent to 30 percent.  However, review of the record demonstrates that, in reaching its reduction decision, the RO improperly relied solely upon the August 2012 VA examination report.  Critically, the August 2012 VA examination report did not specifically address whether the Veteran's respiratory symptomatology had improved since his prior VA examination in August 2010, and additionally failed to specify whether that improvement actually reflected improvement in his ability to function under the ordinary conditions of life and work.  Rather, the August 2012 VA examiner made no mention of the August 2010 examination report.  Moreover, he did not attempt to reconcile his finding of relatively mild respiratory symptomatology with private treatment records documenting progressive asbestosis.  See, e.g., the private treatment records dated September 2011.

The Board recognizes that, in implementing the proposed rating reduction, the RO weighed the results of the Veteran's August 2012 VA examination, which indicated that the Veteran's service-connected asbestosis symptomatology no longer met the criteria for a 60 percent rating.  However, thorough review of the April 2013 rating decision (and subsequent adjudication in the August 2013 SOC) reveals that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  38 C.F.R. §§ 4.10, 4.13.

As indicated above, pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350; see also Brown, 5 Vet. App. at 421.  As such, the RO's failure to make such a determination in this case renders the reduction improper.

The Board recognizes that the RO set forth the relevant medical evidence and indicated that there was an alleviation of the Veteran's symptomatology.  However, as indicated above, the RO failed to find that the improved respiratory symptomatology actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The RO's failure to comply with the requirements renders the reduction from 60 percent to 30 percent void.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case.  Accordingly, the previously assigned 60 percent rating for the service-connected asbestosis is restored as of July 1, 2013.  The appeal is allowed to that extent.

III.  Increased rating - schedular consideration

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).

In exceptional cases, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to service-connected disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2013).  The Court has held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to determine whether the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If so, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the first two steps have been satisfied, the third step is to refer the claim to the under Secretary for Benefits or the Director of the Compensation and Pension Service for determination of whether an extra-schedular rating is warranted.

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2013); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's asbestosis is currently rated under 38 C.F.R. § 4.97, DC 6833, which is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case [asbestosis].  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 6833.

Diagnostic Code 6833 is included under the General Rating Formula for Interstitial Lung Disease.

The General Rating Formula for Interstitial Lung Disease provides a 100 percent evaluation for Forced Vital Capacity (FVC) of less than 50 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; where residuals require outpatient oxygen therapy.

A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

A 30 percent evaluation is warranted for FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.

A ten percent evaluation is warranted for FVC of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 80 percent predicted.  See 38 C.F.R. § 4.97, General Rating Formula for Interstitial Lung Disease.

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  See 38 C.F.R. § 4.31.

For the reasons expressed immediately below, the Board finds that the Veteran's asbestosis symptoms are not consistent with the criteria for a disability rating in excess of the currently assigned 60 percent.

The Board initially notes that the Veteran's treatment history indicates that in addition to asbestosis, he is diagnosed with COPD.  See, e.g., the VA examination report dated August 2012.  It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical evidence of record does not draw any such distinction regarding the Veteran's respiratory symptomatology, and it appears that such a distinction is impossible as a practical matter.  Accordingly, the Board will not attempt to distinguish symptoms of the Veteran's COPD from that of his service-connected asbestosis; all such will be ascribed to the service-connected disability.

As was discussed above, in order for a 100 percent evaluation to be assigned a FVC of less than 50 percent predicted, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; where residuals require outpatient oxygen therapy.  See 38 C.F.R. § 4.97.  These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

As noted above, the Veteran was afforded a VA examination in August 2012, at which time the examiner noted that the Veteran does not require outpatient oxygen therapy.  Diagnoses of cor pulmonale or pulmonary hypertension were not indicated.  Pulmonary function testing revealed FVC at 74.4 percent of predicted and DLCO at 63.7 percent.  The examiner noted that the DLCO most accurately reflected the Veteran's respiratory symptomatology.  Exercise capacity testing was not conducted.  The examiner additionally stated that the Veteran's respiratory condition impacted his ability to work in that he is limited to sedentary employment.

Private pulmonary function testing performed in March 2010 indicated FVC at 85 percent of predicted and DLCO at 54 percent.  Testing conducted in April 2010 documented FVC at 86 percent and DLCO at 70 percent.  Additional pulmonary function testing performed in January 2012 indicated FVC at 78 percent of predicted and DLCO at 70 percent.  Testing conducted in February 2013 demonstrated FVC at 86 percent of predicted and DLCO at 73 percent.

Accordingly, the results of the VA and private pulmonary function testing from support a disability rating of no higher than the currently assigned 60 percent.  There is no indication in any of the testing that FVC was less than 50 percent predicted, or; DLCO (SB) was less than 40 percent predicted.  Evaluating the disability by PFT is required because none of the exceptions that would allow for the evaluation of the disability under other methods is evident in the record.  That is, a maximum exercise capacity test of 20 ml/kg/min or less is not of record.  Additionally, the VA examination reports and treatment records do not reflect that the Veteran has had pulmonary hypertension, cor pulmonale, right ventricular hypertrophy, episodes of respiratory failure, or required outpatient oxygen therapy.  See 38 C.F.R. § 4.96(d)(1).  In consideration of the evidence of record, the Board concludes that the Veteran's service-connected asbestosis has not resulted in a higher level of disability.  Thus, a rating in excess of 60 percent is not warranted for any time during the rating period.

IV.  Additional considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's psychiatric disability or cataract disability has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, it bears emphasis that the schedular rating criteria are designed to take into account certain degrees of occupational impairment.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the Veteran's service-connected asbestosis is expressly contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual problems not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Concerning marked interference with employment, the Board recognizes the Veteran's contention that he is unable to work as a result of his service-connected asbestosis.  
Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a TDIU due to service-connected disability may be assigned where a veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are a veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2012) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, as indicated above, the Veteran has raised the issue of unemployability based on the disabling effects of his service-connected asbestosis, which is assigned a 60 percent evaluation.  He is service-connected for asbestosis at 60 percent disabling; tinnitus at 10 percent; and bilateral hearing loss at 10 percent disabling.  His combined evaluation for compensation is 70 percent.  Accordingly, the Veteran meets the schedular criteria for entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).

For the reasons stated immediately below, the Board finds that, although the Veteran's service-connected asbestosis places limitations on his employment, these limitations are not such as to render him unable to secure and follow a substantially gainful occupation.

The Veteran is seventy-five years old.  The record shows that he had a twenty year career in law enforcement after he left the service and he then worked for twenty years as an insurance salesman.  See the VA examination report dated December 2010.  It is undisputed that the Veteran has not had gainful employment since April 2001.  Id.

In support of his claim, the Veteran has submitted a statement from his previous employer, Mr. J.E.P., who reported that the Veteran left his job in insurance because the impairment of his energy level and stamina due to his breathing problems.

Crucially, the only medical opinions of record which address the issue of employability indicate that the Veteran is capable of maintaining employment with certain modifications.

Specifically, the December 2010 VA examiner noted that the Veteran's pulmonary complaints "would preclude him from doing medium to heavy physical labor but does not preclude the Veteran from light activity."  The Board recognizes that the December 2010 VA examiner did not review the claims file.  However, his findings as to the Veteran's employability are corroborated by the findings of the August 2012 VA examiner, who noted that, although the Veteran's respiratory symptoms negatively impacted his occupational ability, he may perform sedentary employment.

The August 2012 VA examiner's opinion was based upon review of the record and analyses of the Veteran's entire history, including his medical history as to the service-connected asbestosis.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").
The Veteran has not produced a medical opinion to contradict the conclusions set forth in the August 2012 VA examination report.  As previously discussed herein, he has been afforded ample opportunity to present competent medical evidence in support of his claim but has not done so.  38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

The Board acknowledges that the Veteran has significant respiratory impairment as a result of his service-connected asbestosis; however, the evidence does not show that he is unable to perform work as a result of his service-connected asbestosis.

Thus, the evidence of record shows that the Veteran's service-connected asbestosis while limiting, does not prevent him from following substantially gainful employment.  As noted above, the competent medical evidence clearly indicates that employment is possible with certain modifications.  Although his service-connected asbestosis may cause interference to some extent with his employability, such interference is contemplated in the schedular rating currently assigned to that disorder, and the evidence of record does not demonstrate that his service-connected disabilities alone results in unemployability.  While not discounting the significant effect that the service-connected disabilities have on the Veteran's employability, the Board finds that such are adequately compensated at the currently assigned levels.  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) & Van Hoose, supra.

In short, the evidence of record demonstrates that the Veteran's service-connected disabilities alone do not prevent him from following substantially gainful employment.  The objective medical evidence shows that, despite the limitations attributable to the Veteran's asbestosis, he retains the capacity to perform some type of employment.  Therefore, the Board does not find that the service-connected disabilities alone render the Veteran unable to secure or follow a substantially gainful occupation.

Accordingly, based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the Veteran's TDIU claim; as such, further award of benefits beyond the currently assigned rating for the period in question is not warranted.
ORDER

Reduction of a 30 percent rating for service-connected asbestosis was improper; restoration of a 60 percent rating is granted.

Entitlement to an increased disability rating for service-connected asbestosis is denied.


REMAND

The Veteran has asserted entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of hypoxic episode to include a cognitive disorder and a heart condition.  After considering the matter on appeal, the Board finds that the remaining claim must be remanded for additional development.

With respect to the Veteran's claim under 38 U.S.C.A. § 1151, he contends that he is entitled to compensation for residuals of hypoxic episode that is the result of an endoscopic ultrasound  performed at the VA medical center (VAMC) in Salt Lake City, Utah, in November 2010.  See, e.g., Board hearing transcript dated in January 2014.

As to the merits of the Veteran's claim for compensation under 38 U.S.C.A. § 1151, compensation shall be awarded for a "qualifying additional disability" in the same manner as if such additional disability was service connected if the disability was:

(a) . . . not the result of the veteran's willful misconduct and-

(1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability . . . was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable. . . 

38 U.S.C.A. § 1151 (West 2002 & Supp 2012); see Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996) (amending section 1151 to incorporate fault requirement and providing that those amendments were made applicable only to claims filed on or after October 1, 1997).  Thus, to obtain benefits under 38 U.S.C. § 1151(a), a claimant must show:  (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either a fault on the part of VA or an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361(d)(1) (2013).  To establish that the proximate cause of a qualifying additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show either (1) that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (2) that VA furnished the care, treatment, or examination without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

A review of the Veteran's claims file reflects that an endoscopic ultrasound was performed at the Salt Lake City VAMC in November 2010.  VA treatment records demonstrate that the Veteran was diagnosed as having experienced hypoxia during the procedure with residual shortness of breath and dull central chest pain.  See the VA treatment records dated November 2010.  He was noted to have underlying obstructive sleep apnea (OSA) and restrictive lung disease.  Id.

Private treatment records dated in November 2010 document a diagnosis of "post anesthetic hypoxia with unknown and undetermined sequelae."  In a March 2011 private treatment record, Dr. C.P.H. noted that the Veteran "had a well documented episode of hypoxemia following his gastric polyp biopsy and has shown that he has left mesial temporal sclerosis [which] is certainly associated with hypoxemia [and] may lead to seizures."  He diagnosed the Veteran with hypoxic encephalopathy.  See the private treatment record dated March 2011.  Following a February 2011 evaluation, Dr. M.M.S. diagnosed the Veteran with cognitive disorder, not otherwise specified (NOS), and peripheral neuropathy, as well as, mild hypoxic ischemia.  In a March 2012 private treatment record, Dr. C.P.H. opined that following the "life-threatening hypoxic episode," his sleep apnea "resulted in hypoxic damage and cardiac arrhythmias."

The Veteran was afforded a VA psychological examination in August 2012 at which time the examiner diagnosed him with a cognitive disorder, NOS, which "was more likely as not caused by hypoxemia associated with anesthesia during a G.E.D. procedure at the Salt Lake City VA in October 2010."

However, in a November 2012 addendum opinion, the examiner noted "I did not see any evidence of major cognitive impairment when I interviewed the Veteran on August 30, 2012.  Given the additional detailed information by Dr. K., there is no medical evidence that an episode of hypoxic encephalopathy occurred from the VA procedure from November 9, 2010."  He continued, "I no longer feel that the diagnosis of cognitive disorder, NOS, is correct and it should be deleted from my examination from August 2012."

A December 2012 VA medical opinion noted that based upon a September 2012 neurological examination, "there is no current disability of hypoxic encephalopathy.  Hence, there is no causation to consider..."

Accordingly, there is significantly conflicting medical evidence concerning whether the Veteran is currently diagnosed with residuals of the episode of hypoxia that occurred during his November 2010 endoscopic ultrasound.  The Board therefore finds that a comprehensive review of the record should be conducted by a medical practitioner with regard to the Veteran's contentions that the endoscopic ultrasound performed in November 2010 caused him to develop chronic residuals including a cognitive disorder and/or a heart condition.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).
In light of the above considerations, the Board concludes that a medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 residuals of hypoxic episode to include a cognitive disorder and a heart condition.  38 U.S.C.A. § 5103A (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2013) Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examination by an appropriately qualified examiner and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim of entitlement to compensation under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.655(b) (2013).

The examiner must review the Veteran's claims file (with particular attention given to any records concerning the November 2010 endoscopic ultrasound as well as subsequent records describing the Veteran's residual symptomatology including a cognitive disorder and/or heart symptomatology) and provide a diagnosis as to any residual disability from which the Veteran currently suffers.  (If consultation with any other specialist is necessary, such should be undertaken and such findings included in the examiner's final report.  Any other examination by another specialist as deemed necessary should be conducted.)

If the Veteran is found to experience a disability beyond what he had prior to November 2010, the examiner must provide a well-reasoned opinion as to whether the endoscopic ultrasound in November 2010 caused the additional disability(ies).  If such causation is found, the examiner must also provide an opinion as to whether any such disability was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.  The examiner should also provide an opinion as to whether the disability was directly due to an event not reasonably foreseeable.

The examiner's report must reflect consideration of the Veteran's documented medical history and assertions.  The examiner must specifically address the Veteran's contentions relating his current claimed cognitive disorder and heart problems to the November 2010 endoscopic ultrasound.  A detailed explanation for all conclusions reached by the examiner must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

Thorough rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

2.  After the requested examinations have been completed, the reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it must be returned to the examiner(s).

3.  After undertaking any other development deemed appropriate, the issue on appeal must be readjudicated.  If any benefit sought is not granted, the Veteran and his agent must be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


